               Case 3:21-cv-00570-MHL Document 1-1 Filed 09/01/21 Page 1 of 7 PageID# 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                        United States District Court
                                                                      for the

                                                         Eastern District of Virginia
                                                                                                                 CLERK. U.S. DISTRICT COURT
                                                             Richmond Division                                            RICHMOND, VA




                                                                                CaseNo.
                                                                                               (to be filled in by the Clerk's Office)
           JO- n L                                 27~
                            Plaintiffs)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                  Jury Trial: (check one)      O Yes O No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)




                         /O-Of^oa ■2'il 87
     /)o                 , tS/.c , 2 7CIJ- T/
                             Defendant(s)
(Write the full name ofeach defendant who is being sued. If the
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         ThePlaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                Ophr-y < ^ -Z- \/              /r lr~
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number                                ^^^
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                         Page 1 of 5
               Case 3:21-cv-00570-MHL Document 1-1 Filed 09/01/21 Page 2 of 7 PageID# 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                      Defendant No. 1

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County                              op^gji
                                State and Zip Code
                                                                     2        ~
                                Telephone Number
                                                           I' S'CO
                                E-mail Address (ifknown)


                     Defendant No. 2

                                Name

                                Job or Title (ifknown)
                                                             j.—
                                Street Address
                                                                         a    r/-
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)                            f/'O
                     Defendant No. 3

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 4

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)




                                                                                           Page 2 of 5
               Case 3:21-cv-00570-MHL Document 1-1 Filed 09/01/21 Page 3 of 7 PageID# 8

Pro Se 1 (Rev, 12/16) Complaint for a Civil Case


n.         Basis for Jurisdiction


           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
           parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction? (check all that apply)
                 [X^Federal question                               CH Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                           State of(name)


                                b.         Ifthe plaintiff is a corporation
                                           The plaintiff, (name)                                               ,is incorporated
                                           under the laws of the State of(name)
                                           and has its principal place of business in the State of(name)



                                (If more than one plaintiffis named in the complaint, attach an additionalpage providing the
                                same informationfor each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual

                                           The defendant, (name)                                               , is a citizen of
                                           the State of(name)                                              . Or is a citizen of
                                           (foreign nation)


                                                                                                                           Page 3 of 5
               Case 3:21-cv-00570-MHL Document 1-1 Filed 09/01/21 Page 4 of 7 PageID# 9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                       , is incorporated under
                                           the laws ofthe State of(name)                                         ,and has its
                                           principal place of business in the State of(name)
                                           Or is incorporated under the laws of(foreign nation)
                                           and has its principal place of business in (name)


                                (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                                same informationfor each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




ni.       Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




IV.       Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                      Page 4 of 5
                 Case 3:21-cv-00570-MHL Document 1-1 Filed 09/01/21 Page 5 of 7 PageID# 10
%

    Pro Se I (Rev. 12/16) Complaint for aCivil Case




    V.        Certification and Closing

              Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
              and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
              nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
              evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
              opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
              requirements of Rule 11.

              A.        For Parties Without an Attorney

                        I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                        served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                        in the dismissal of my case.


                        Date of signing:


                        Signature ofPlaintiff
                        Printed Name of Plaintiff^       OO       yn    1"^     \J       PjTT

              B.        For Attorneys


                        Date of signing;


                        Signature of Attorney
                        Printed Name of Attorney
                        Bar Number

                        Name of Law Firm

                        Street Address

                        State and Zip Code
                        Telephone Number
                        E-mail Address




                                                                                                                         Page 5 of 5
Case 3:21-cv-00570-MHL Document 1-1 Filed 09/01/21 Page 6 of 7 PageID# 11

                                        ji^         r:^ ^            & FtVi Tc/f
                                                                     ^         '"-i
                                                                               T' -i.
    y yy          ^ ^Cyyi'^y^ O t~ ^                                       /j^yy AT J                   J
      a>n                               HhcjJ;iaii ^ T ah/^.n-^^ 'Q

          A^/'/                         ') o'er/>/t^^'^<^                ^v-^^chiyr^ J^c<^

            Ooj//j               3: rrc<-/u-^« ^                         '                  >-7-7   ^       '




       ^■■^' ■'" =1^"-                              ATA-v
    prop^Yi-,                                               r                  phc.^

      /       T- '        T C 'f'^^^S                   ^ ^                          r-,            ^
                      '             A          /                                             ""
                                                                ^   /O     u
   /Ti^T^ C                                                         ^        y y;.
          /X/ V// ^tcJM     '"

     %j ia,>7,^ps, Jprpi'^tr^-/
       yr^^'?/'//. Acc^fc/,,y ^                                                              A.
     ^ y y.        A)x                                                                     ^'^■'
  '' y:>                                                        -

  ^y pj) ^                                    <=?
                             CrcyYy\€^ Ts                       /^>/^o/c/r^c/
             (J.)                <rr/r^Tr/2r
                     /l?y ■por
                           S'^ fAd^y-^
                                ' /hy^ ^h^/ AfoAc^ ^y <-                                   ^ -^3^^ -'3'^,^
                    C^ V^I 6^-^                               <f
^,s ^                                 '—■' 7^
■y y            ^^r,s, i^x^_f f-z^J^^^'cf Z^"- «
     ^ ,z.                  ^-.•(//-' '-'■ j:               Z--1^
   (J/>                           ,^>^     7-- -          ^'<^J ^r>^
ss^sss <v                                  r
                                       <3W-^ y^y
                                                      /    "^e ^
c,.^^=yv-
 y                  ^ ^&^dsac/^ 'V ^7'^ AV'
                      /---V^C/                         -A^ --y
                            yyy                 /r
      Case 3:21-cv-00570-MHL Document 1-1 Filed 09/01/21 Page 7 of 7 PageID# 12
                                            7//
